Title: To Benjamin Franklin from Robert Montgomery, [between 1 October and 12 October 1779]
From: Montgomery, Robert
To: Franklin, Benjamin


Sir
[between October 1 and October 12, 1779]
Presuming on the aquaintance I had the Honour of having with your good Self as well as with Mr Adams at Passy in Sept 78 I Without Invitation Addressed your Eccellancy the 26th of June last Advising that I had been Confounded amongst the English houses here and put under Arrest with them having My Effects Embargoed by the Governour on the first Notice of a War with England, but on Making a Representation to the Minister of State that I had been always Registerd here in the list of Foraign Merchents as an American and also Producing your Certifycate of My being Such he Immediately dispathed a Courier Extraordenary with Orders for My Relacemente, of which I also had the Honour of Advising you, I again wrote from Madrid the 12th Augt. that I had been Ordred by the Count de Ricla to Retire inland 20 Lagues in Consequence of a General Order Given by his Majesty against the English and Irish Catholicks Naturalized in this Countrey amongst Whome I again found My Self Confounded, I then Apleyed in Person being well introduced to the Count de Florida Blanca to Whome I Shewed My Certifycate from the Plenipotentiarys of the united States on which he withdrew De Ricla’s Order and desired me to Return to Alicante, of which I had the Pleasure of Advising you also Each time Requesting you would Condesend to Confirm my Certifycate of Allegiance, but to my Great Mortifycation I have yet had No kind of Answer to any of my Letters, It is with the utmost distress I find my Self Abandond by the Onley Gentleman in Europe from Whome I would Either Ask or Expect Protection as I Cannot Suppose that a Gentleman of Mr Franklins Knowledg in the world tho in the Most Exalted Station Could think it beneath him to Write a Merchant of the first Credit and Reputation, I fear he May have Some Motive for his Silance of which I am Intirely Ignorant. Tis True Spain does Not yet Acknowledge Publickly the Independancy of America but Tacitly they do by Tolerating their Vessels in all their Ports and Harbours, and puting them on the footing of those of any other freindly Nation. As well as any other Subject I find I am Entitled to all the Protection the Government I belonge to Can Give Me, and in Europe have None to Ask it from but your Excellency which I hope will Not Onley Pardon My Inportunitys but also afford me all the Releif in your Power, I Pointed out in My last Respects that a Letter from the Count de Aranda to Count de Ricla in My favour would Certainly have the desired Effect, but Should you find that Improper to be Asked and not think Me Impertinent for Presuming to Dictate farther I would Request you will Give Me a fwe Lines to the French Embasador at this Court who I beleive has Orders to Assist and Protect the Subjects of the united States as Much as in his Power.
I am here to fore Since my Intervew with Count Floridablanca Living Quietly and My Business Regular, but as the Irish and English Catholicks here are in a fwe days to Retire 20 Lagues from the Coast I am Certain I Shall be Oblidged to March Same time they do if I am Not favoured with Some timeous Releif from you, I beg Sir for Gods Sake that you will diegn to Give Me your Protection as I have No Other Suport It being Impossible I Can have any Releif from the Congress before I May be Ruined here, please Consider also that I am the first American House Established in this Countrey which I hope will be Some Inducement to your taking Notice of Me Which Shall Ever be Remember’d with True Affection by Sir Your Eccellencys Most Obedt Humble Servant
Robt Montgomery
His Eccelly Benjamin Franklin Esqr.
 
Notation: Robt Montgomery.
